Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20, 28-33 and 35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/25/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel P. Longley on 8/31/2022.

The application has been amended as follows: 
Claim 21 has been amended as follows: 
Claim 21. A method for operating a gardening apparatus according to claim 1, the method comprising: 
providing the gardening apparatus of claim 1, 
receiving image data from a camera, the image data representative of one or more of the plants or inserts, 
analyzing the image data to determine one or more of the plant types and/or a growth stage of one or more of the plants; and
controlling one or both of the pump assembly and the light assembly;  
wherein the pump assembly is configured to supply the fluid flow to one or more of the plants based on one or both of the one or more determined plant types and/or the growth stage; or
wherein the lighting assembly is configured to expose one or more of the plants to the light spectrum based on one or both of the one or more determined  plant types and/or the growth stage

Claim 33 has been amended as follows to include the limitations of dependent claim 34.
Claim 33. A gardening apparatus comprising: 
a fluid reservoir disposed on or adjacent a base; 
a plant support disposed on the reservoir, the plant support adapted for receiving one or more inserts for growing one or more plants having one or more plant types; 
a flow structure configured for channeling fluid to one or both of the one or more plants and the one or more inserts; 
a pump assembly adapted to supply fluid flow from the reservoir to the flow structure, wherein one or both of the one or more plants and the one or more inserts are supplied with the fluid according to an irrigation cycle; 
a light assembly proximate the plant support, the light assembly having one or more lighting elements adapted to generate a light spectrum selected for growth of the one or more plants from the one or more inserts, wherein one or both of the plants and the inserts are exposed to the light spectrum according to a light cycle; and 
a processor in communication with the pump assembly and the lighting elements, wherein the processor is adapted to control one or both of the irrigation cycle and the lighting cycle based at least in part on the one or more plant types; 
a wireless power connection between the pump and a power connector disposed in the base, or 
between the pump and a power liner or power bus connecting the processor and the light assembly, 
wherein the pump assembly is disposed in or on the reservoir and the pump, reservoir and plant 
support are removable from and replaceable on the base together as a unit, without draining the fluid from the reservoir.
Dependent claim 34 has accordingly been cancelled.

Reasons for Allowance
Claims 1-33 and 35-36 allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendments filed 8/10/2022 incorporate the limitations of claim 20 into independent 
claims 1 and 28. Claim 20 was indicated as allowable subject matter in the non-final rejection dated 4/22/2022, therefore amended claims 1, 28 and their dependents are now allowable. Additionally, given the examiner’s amendments above, claim 33 and its dependents are now allowable, and claims 21-27 are eligible for rejoinder and allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642